Citation Nr: 0938399	
Decision Date: 10/08/09    Archive Date: 10/22/09	

DOCKET NO.  00-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her aunt





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to May 1991.

This case was most recently before the Board of Veterans' 
Appeals (Board) in September 2006.  The appeal has been 
returned to the Board for appellate review.

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND

Pursuant to the Board's 2006 remand, the Veteran was accorded 
a psychiatric examination by VA in May 2009.  The examination 
was apparently conducted by a VA psychologist.  Names of 
other VA psychologists and psychiatrists were listed at the 
end of the examination report.  The claims folder was 
reviewed by the examiner.  Notation was made that 
psychological testing was administered and notation was made 
that the Veteran's memory and ability to provide the 
chronology of events was poor.  As a result, it was stated, 
that the history might contain inaccuracies.  It was 
indicated that the Veteran gave a significant history of 
personal trauma predating her enlistment.  This included 
repeated sexual abuse by her step father for many years 
between the ages of 5 and 17.  She stated that she left home 
when she was 17 to avoid further abuse, but did not disclose 
her abuse history until she was an adult.  The Veteran also 
reported that while stationed at Panama in 1989, she rode in 
a supply truck that took sniper fire.  She also reported 
"bombs" hitting Fort Clayton in Panama for a period of weeks 
or months during which time she said she was told she had to 
stay in the arms room.  Stressor documents available to the 
examiner for review revealed that there is no documentation 
of such an incident at Fort Clayton, but a communication 
noted that infrequent sniper fire harassed US installations 
and personnel after the invasion of Panama in late 1989.  The 
examiner expressed the opinion that the Veteran's description 
of military stressors was "inconsistent and possibly 
exaggerated..."  Psychological testing suggested possible 
symptom exaggeration, but was described as consistent with 
her presentation and interview.  The PTSD scale elevation was 
consistent with a diagnosis of PTSD.  Following a 
comprehensive examination, she was given Axis I diagnoses of:  
Polysubstance abuse, in remission; pathological gambling, in 
recent remission; mood disorder, not otherwise specified; and 
PTSD due to personal trauma.  She was given an Axis II 
diagnosis of a personality disorder, not otherwise specified, 
with borderline traits.  

The examiner opined that the PTSD was "less likely as not" 
related to the verified stressors noted in the C-file, based 
on review of the C-file and what was described as the 
Veteran's inconsistent and possibly exaggerated account of 
her experiences in Panama (for example, seeing a mass grave, 
being subject to frequent bombings at Fort Clayton for an 
extended period).  The examiner added that the Veteran's PTSD 
was "at least as likely as not due to sexual abuse that 
occurred during childhood and adolescence."  The examiner 
noted that should evidence of multiple bombings at Fort 
Clayton and existence of a mass grave somewhere near the base 
become available, "then the Veteran should be afforded 
another examination."

Despite the comprehensive examination, the examiner did not 
address whether the preexisting PTSD might have been 
aggravated in any way by the Veteran's military service.  

Therefore, although the Board regrets delaying a final 
determination, the Board also believes that further 
development would be desirable and the case is REMANDED for 
the following:

1.  The Veteran should be asked to 
provide any more specific information she 
might have as to her exposure to hostile 
fire while stationed at Fort Clayton in 
Panama in the Canal Zone.  She should 
also be asked to be more specific as to 
exactly where and when she saw bodies 
being pushed into a mass grave by a piece 
of heavy machinery while on a convoy 
outside the fort.  She should be advised 
that any information she provides will be 
helpful in gaining supportive evidence of 
any claimed stressor event or events 
while in service.

2.  If the Veteran provides any 
additional information from what she has 
given previously, the RO/AMC should 
request assistance in verifying any 
reported stressful incident from the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  Of particular interest 
is information with regard to a mass 
grave being located outside Fort Clayton, 
Panama, in late 1989.

3.  Thereafter, the panel of three 
clinicians who examined the Veteran in 
May 2009 should be contacted and asked to 
provide an opinion as to whether or not 
the PTSD that was diagnosed and was 
described as more likely than not due to 
abuse that preexisted service was in any 
way aggravated by the Veteran's active 
service.  If any of them are not 
available, then the remaining clinician 
or clinicians should provide an opinion 
to the best of his or her ability.  If no 
clinicians are available, then the 
Veteran should be accorded another 
psychiatric examination for the purpose 
of determining whether she has PTSD that 
is attributable to her military service 
under any theory, to include by way of 
aggravation.  If any requested opinion 
cannot be provided without resort to 
speculation, the examiner or examiners 
should so state and explain why such an 
opinion cannot be provided without resort 
to speculation.  If the opinion cannot be 
expressed without resort to speculation, 
the examiner or examiners should fully 
explain why the question presented is so 
outside the norm of practice as to be 
impossible to use his or her medical 
expertise to render such an opinion.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the claim should 
be readjudicated.  If the decision 
remains adverse to the Veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



